.     -




                         The Attorney            General of Texas
                                         March    21,        1979
MARK WHITE
Attorney General

                   Honorable Oscar H. Mauzy                         Opinion No. NW-6
                   Senate Education Committee
                   Senate Chamber                                   Re: Whether the Texas Education
                   Austin, Texas 787ll                              Agency has a responsibility to issue
                                                                    preliminary      teaching certificates
                                                                    or       paraprofessional     teaching
                                                                    certificates    under section 11.17 of
                                                                    the Education Code.

                   Dear Senator Mauzy:

                          You have requested our opinion regarding the issuance of preliminary
                   teaching certificates and paraprofessional teaching certificates by the Texas
                   Education Agency [hereafter TEA].

                         Section 11.17of the Texas Education Code, enacted in 1973, created an
                   Advisory Council on Early Childhood Education, whose stated purpose was to

                              assist the State Board of Education in formulating
                              minimum      standards     for   quality   educational
                              experiences in all public programs at the kindergarten
                              grade level.

                   Section ll.l7(a).   The Texas Education Agency,             “with the advice of the
                   council,” was directed to develop standards

                              for the certification       of professional   and para-
                              professional personnel     and for the accreditation of
                              public kindergartens.

                   Section 11.17(f). The statute further provided that the “duration of the
                   Advisory Council on Early Childhood Education shall not exceed four (4)
                   years in length.” Acts 1973, 63rd Leg., ch. 643, S 2, at 1762. You indicate
                   that the Advisory Council, prior to the end of its mandate in 1977, developed
                   and published recommendations       to the TEA in compliance with section
                   11.17(f). You first ask whether the TEA is at present required to develop
                   standards for certification pursuant to that statute.




                                                 P.     16
                     .
Honorable Oscar H. Mauzy      -   Page Two           (NW-61



       In our opinion, the directive to TEA operates independently of the existence of the
Advisory Council and survives that body’s dissolution.    The four-year limitation affects
only the duration of the Advisory Council.      If the council has furnished the requisite
advice to TEA within the four-year period of its existence, we believe that TEA is
required to develop standards for certification   pursuant to section 11.17(f). The statute
places no time limit upon TEA’s compliance, but it seems clear that the legislature
intended that TEA should comply within a reasonable time.

     In 1977, however, the legislature        amended section 16.056(g) of the Texas Education
Code to read as follows:

            Each person employed in the public schools of this state who is
            assigned to a position classified at pay grade 4 or above for
            purposes of the Foundation School Program must be certified
            according to the certification   requirements and/or standards for
            each position as established by the Central Education Agency. The
            board of trustees of each school district shall adopt policies
            establishing the requirements and specifying the duties of each
            person employed in a position classified at pay grade 1, 2, or 3.

Acts 1977, 65th Leg., 1st C.S., ch. 1, S 4, at 16. Thus, since September 1, 1977, TEA has
been required to establish certification standards only for those positions classified at pay
grade 4 or above.       To the extent that professional and paraprofessional         personnel
employed in a public kindergarten occupy positions classified at pay grades l, 2 or 3, the
board of trustees of the particular district is now responsible for “establishing the
requirements and specifying the duties” of those positions. For any position classified at
pay grade 4 or above, TEA is still required to develop standards for certification        under
section 11.17(f). Although section 16.104(e), also enacted in 1977, states that the
“qualifications  and minimum salary levels of paraprofessional         personnel for salary
allotment purposes of this section shall be established by the commissioner of education,”
that section applies only to personnel employed in the “operation and maintenance of a
program of special education” for ‘handicapped children,” as defined in the statute.

        You also ask whether section 11.17 authorizes or requires TEA to issue preliminary
teaching certificates    or paraprofessional teaching certificates.     Section ll.l7(e) directs
TEA, “with the advice of the council,” to “formulate             minimum standards for the
certification   of teachers at the kindergarten     grade level.”     Nothing in section ll.17,
however, requires or even permits TEA to issue teaching certificates.        The power to issue
teaching certificates is conferred upon the commissioner of education “in compliance with
the provisions of Chapter 13” of the Education Code.            Section lL52fg).     Chapter 13
authorizes the creation of a board of examiners for teacher education, section 13.031(a),
whose duty it is to advise the commissioner regarding the issuance of certificates.
 Section 13.032(b).      Chapter 13 describes the requirements          for obtaining various
certificates.    In our opinion, TEA is not empowered to issue any teaching certificates
except in compliance with the provisions of Chapter 13. To the extent that section 11.17




                                         p.     17
-   -




        Honorable Oscar H. Mauzy      -    Page Three      (m-6)




        contemplates the issuance of any other kind of certificate,   we do not believe that TEA is
        the proper issuing authority.     Furthermore,  as we have previously noted, since the
        enactment of section 16.056(g), the local board of trustees, rather than TEA, is responsible
        for establishing the requirements and setting the duties of all employees classified at pay
        grades I, 2 or 3.

                                               SUMMARY

                   The duty of the Texas Education Agency [TEAI with regard to the
                   development of standards for certification       of professional and
                   paraprofessional    personnel employed in public kindergartens        is
                   limited to the development of certification       standards~ for those
                   positions classified at pay grade 4 or above and to the certification
                   of employees occupying such positions.          TEA may issue any
                   teaching certificate    only pursuant to the provisions of Chapter 13
                   of the Education Code.




                                                         MARK     WHITE
                                                         Attorney General of Texas

        JOHN W. FAINTER, JR.
        First Assistant Attorney General

        TED L. HARTLEY
        Executive Assistant Attorney General

        Prepared by Rick Gilpin
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        C. Robert Heath, Chairman
        David B. Brooks
        Susan Garrison
        Rick Gilpin
        Nathan Johnson
        William G Reid
        Bruce Youngblood




                                                    P.     18
                          .